CONCURRING OPINION
Hatfield, J.:
I concur in the conclusion reached by my associates, but am unable to agree that the Congress intended to limit the provision for “harness,” in paragraph 1606 of the Tariff Act of 1922, to such harness only as is included within the common meaning of that term. In other words, it seems to me that the statutory term harness is subject to proof of commercial designation. I think it clearly appears from the record that appellants failed to establish commercial designation under the rules heretofore announced by this court. United States v. Wilfred Schade & Co., 16. Ct. Cust. Appls. 366, T. D. 43092; United States v. H. Zuckerman Shoe Manufacturing Co. et al., 18 C. C. P. A. (Customs) 248, T. D. 44425.